Name: Commission Regulation (EEC) No 142/91 of 21 January 1991 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 1 . 91 Official Journal of the European Communities No L 16/21 COMMISSION REGULATION (EEC) No 142/91 of 21 January 1991 fixing the aid for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 2 (7) thereof, Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 3865/90 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 3865/90 to the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid provided for in Article 2 of Regu ­ lation (EEC) No 1491 /85 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 22 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 151 , 10 . 6. 1985, p. 15. (2) OJ No L 353, 17. 12. 1990, p . 23. O OJ No L 367, 29. 12. 1990, p. 77. Official Journal of the European Communities 22. 1 . 91No L 16/22 ANNEX to the Commission Regulation of 21 January 1991 fixing the aid for soya beans (ECU/100 kg) Current period 1 First period 2 Second period 3 Third period 4 Fourth period 5 Fifth period 6 Seed harvested : I  Spain 17,905 17,970 17,954 18,366 18,480 18,284  another Member State . 23,449 23,514 23,498 23,910 24,024 23,828